LearNed, P. J.,
concurred in the foregoing opinion, and also held that the deed by the executrix gave title as an execution of the power contained in the will.
BoaedmaN, J., concurred in the opinion of Bocees, J.; also in the view expressed by LearNed, P. J.
LearNed, P. J.:
.The will of Joseph Cole gave to Anna a life estate in the premises, with power, if necessary, for the support and maintenance of the children before they became of age, to sell and dispose of the said real estate.
Before they were of age she executed to Sherman a deed of grant, bargain and sale of the premises in fee, and of all the right of the parties of the first part therein. In this deed Joseph Arnold, as guardian of the infants, and Hiram Wood, husband of one of the infants, joined as grantors.
*502Every instrument executed by the grantee of a power conveying an estate, * * * which such grantee would have no right to convey * * * unless by virtue of his power, shall be deemed a valid execution of the power, although such power be not recited or referred to therein. (1 R. S. [5th ed., m. p.], 737, § 144.)
The deed does not purport simply to release dower. It is a conveyance in fee, executed by Anna Harrington, the widow, and by the others above named. She could have conveyed in fee only by virtue of her power. The conveyance must be deemed a valid execution thereof.
Deeds of bargain and sale are to be deemed grants. (1 R. S. [5th ed., m. p.], 739, § 162.) Every grant is conclusive as against the grantor. (§ 163.)
She had power to sell. She intended to join in giving Sherman a good title, and in order to give him a good title she executed the deed. It would be most inequitable, since it has been discovered that she might have executed a valid deed in fee alone, to hold her deed ineffectual, because two other persons joined as grantors;
Eor these reasons I concur in the result that the j udgment should be affirmed with costs.
Present — LeaRNEd, P. <!., Bocees and Boardman, JJ.
Judgment affirmed, with costs.